           Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

    Tulsi Gabbard and Tulsi Now, Inc.,            Case Action No. 1:20-cv-00558

                                                  FIRST AMENDED COMPLAINT
         Plaintiffs,
                                                  JURY TRIAL DEMANDED
                 v.

    Hillary Rodham Clinton,

         Defendant.


         Plaintiffs Tulsi Gabbard and Tulsi Now, Inc. (collectively, “Tulsi”) bring this lawsuit

against Defendant Hillary Rodham Clinton (“Clinton”) for defamation. Tulsi Gabbard is running

for President of the United States, 1 a position Clinton has long coveted, but has not been able to

attain. In October 2019—whether out of personal animus, political enmity, or fear of real change

within a political party Clinton and her allies have long dominated—Clinton lied about her

perceived rival Tulsi Gabbard. She did so publicly, unambiguously, and with obvious malicious

intent. Tulsi has been harmed by Clinton’s lies—and American democracy has suffered as well.

With this action, Tulsi seeks to hold Clinton, and the political elites who enable her, accountable

for distorting the truth in the middle of a critical Presidential election.

                                     NATURE OF THE CASE
         1.       Tulsi Gabbard has lived her life with one guiding principle: putting the needs of

others before her own. That’s why she joined the Army National Guard. That is why she

campaigned for and was elected to the United States House of Representatives. And that is why

she is running for President.

         2.       Living by this principle, Tulsi has put the country’s needs above all else—even

when it means hurting her political career. For example, in February 2016, Tulsi believed the

1
    Tulsi suspended her campaign for President on March 19, 2020.



                                                   1
            Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 2 of 15




best Democratic presidential candidate for our country was Senator Bernie Sanders. She also

knew that Clinton had a stranglehold over the Democratic party and that crossing Clinton (who

considered herself the “inevitable nominee”) could mean the end of her own political career. Yet

Tulsi put the country before herself, and she publicly endorsed Senator Sanders, becoming the

most prominent politician to do so at the time.

        3.      Clinton—a cutthroat politician by any account—has never forgotten this

perceived slight. And in October 2019, she sought retribution by lying, publicly and loudly,

about Tulsi Gabbard. Specifically, in widely disseminated national comments, Clinton falsely

stated that Tulsi—an Army National Guard officer and United States Congresswoman who has

spent her entire adult life serving this country—is a “Russian asset.” Clinton’s false assertions

were made in a deliberate attempt to derail Tulsi’s presidential campaign.

        4.      Clinton had no basis for making her false assertions about Tulsi—and indeed,

there is no factual basis for Clinton’s conspiracy theory. Clinton’s peddling of this theory has

harmed Tulsi, has harmed American voters, and has harmed American democracy. Tulsi brings

this lawsuit to ensure that the truth prevails and to ensure this country’s political elites are held

accountable for intentionally trying to distort the truth in the midst of a critical Presidential

election.

                                             PARTIES
        5.      Tulsi Gabbard is a natural person who is a citizen and domiciliary of the State of

Hawaii.

        6.      Tulsi Now, Inc., is the principal campaign committee for Tulsi Gabbard. Tulsi

Now is incorporated in Delaware, with its principal place of business in Hawaii. For the purposes

of Tulsi Gabbard’s presidential campaign, Tulsi Gabbard and Tulsi Now are essentially

synonymous and operate in sync. Gabbard cannot run for office without Tulsi Now, as Tulsi

Now is the entity required for receiving, processing, and handling all contributions to her

presidential campaign.




                                                   2
         Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 3 of 15




        7.     Clinton is a natural person who is a citizen and domiciliary of the State of New

York.

                                        JURISDICTION
        8.     This Court has personal jurisdiction over Clinton because she is a citizen and

domiciliary of the State of New York.

        9.     This Court has subject matter jurisdiction because Tulsi and Clinton are citizens

of different states and the amount in controversy exceeds $75,000 exclusive of interest and costs.

                                              VENUE
        10.    Venue is proper in this judicial district because Clinton resides in this district and

because a substantial part of the events giving rise to this Complaint occurred in this district.

                                 FACTUAL ALLEGATIONS

I.      Background

        A.     Tulsi Gabbard
        11.    Tulsi is a four-term United States Congresswoman, a Major in the National

Guard, and a military combat veteran of Iraq. Tulsi is running for President of the United States

as a member of the Democratic Party, though she suspended her campaign on March 19, 2020.

        12.    Tulsi’s presidential campaign is the culmination of a long career of public service

and a desire to step up when called upon for duty.

        13.    As a child, Tulsi’s parents would enlist her and her siblings in “service days,”

where the family would pick up litter from beaches or prepare food for homeless families. At the

age of 21, Tulsi began serving in the Hawaii State Legislature.

        14.    Motivated by the terrorist attacks on September 11, 2001, Tulsi made the decision

to dedicate her life to protect the safety, security, and freedom of the American people. She

enlisted in the Hawaii Army National Guard. In 2004, as Tulsi was campaigning for reelection to

the State House, the Hawaii National Guard’s 29th Brigade Combat Team was called up to

deploy to Iraq. Tulsi’s name was not on the mandatory deployment roster, but she knew there

was no way she could stay behind as her brothers and sisters-in-arms were sent off to war,



                                                  3
          Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 4 of 15




possibly to never return. So Tulsi left an easy reelection campaign and volunteered to deploy—

the first of two deployments to the Middle East as a soldier.

        15.      Between tours of duty in the Middle East, Tulsi worked in the United States

Senate as a legislative aide to Senator Danny Akaka, where she focused on veterans’ issues.

After her two deployments, Tulsi returned to Hawaii to serve on the Honolulu City Council. And

today, Gabbard continues to serve—now as a fourth-term United States Congresswoman and as a

Major in the National Guard with sixteen years of service.

        B.       Hillary Clinton
        16.      Clinton was the 2016 Democratic Party nominee for President of the United

States, the United States Secretary of State from 2009 until 2013, a United States Senator for the

State of New York from 2001 to 2009, and the First Lady of the United States from 1993 to

2001. Clinton also ran for president in 2008, but she failed to secure the Democratic Party

nomination. In both the 2008 and the 2016 presidential elections, Clinton was the clear

frontrunner, but she ultimately lost in surprise upsets (first to President Barack Obama in the

2008 presidential primary, then to President Donald Trump in the 2016 presidential election).

II.     Clinton’s Defaming Tulsi

        A.       Clinton’s Defamatory Statements
        17.      On October 17, 2019, Clinton was a guest on the podcast Campaign HQ With

David Plouffe. In the course of a widely-distributed national interview, Clinton stated the

following regarding “somebody who is currently in the Democratic primary” who “[they] are

grooming . . . to be the third-party candidate” 2:
              She’s the favorite of the Russians. They have a bunch of sites and bots and
              other ways of supporting her so far. And, that’s assuming Jill Stein will give
              it up, which she might not because she’s also a Russian asset. Yeah, she’s a
              Russian asset.
(“Defamatory Statements”).


2
 Precisely whom Clinton asserted is “grooming” Tulsi has been disputed by Clinton’s allies. The “grooming”
dispute is a red herring, as this Complaint—which precisely identifies Clinton’s Defamatory Statements—makes
clear.



                                                       4
         Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 5 of 15




       18.     Campaign HQ with David Plouffe is a popular and prominent political podcast.

The podcast is hosted by David Plouffe, President Barack Obama’s former campaign manager.

Campaign HQ With David Plouffe has a large audience and is available for streaming through

Apple podcasts, Stitcher, Radio.com, and Player.fm, amongst other places. The podcast is

produced and hosted by Cadence13, a company valued around $50 million.

       19.     Campaign HQ With David Plouffe is viewed as—by its audience and by others—

a serious political podcast that engages with issues seriously and rigorously. It is not viewed as—

and it is not—a podcast known for pedaling conspiracy theories or tabloid speculation.

       20.     Clinton’s guest role on Campaign HQ With David Plouffe was not

confrontational. It was not a heated political debate; it was an interview—and a non-

confrontational one at that. This interview was a pre-planned and pre-scheduled public

appearance by Clinton. It was not a heated interview. It was not a setting where emotions or

other factors might lead to exaggerated statements. And Clinton answered the non-

confrontational questions in a calm, serious, factual tone, and her answers were polished—

including with the Defamatory Statements.

       21.     The next day, October 18, Clinton doubled down on the Defamatory Statements.

A CNN reporter asked Clinton’s official spokesman, Nick Merrill, whether the Defamatory

Statements were about Tulsi. Clinton’s spokesman responded: “If the nesting doll fits.” He

continued: “This is not some outlandish claim. This is reality.” At no point did Clinton retract

this statement or otherwise indicate that her spokesman was not speaking for her.

       22.     Clinton’s reference to “the nesting doll” is a reference to the universally known

Russian nesting dolls (Matryoshka dolls). With this, Clinton intended to convey the allusion that

Tulsi was the child of Mother Russia or that she was in the womb or nest of Mother Russia—in

line with both the traditional significance of these dolls and with Clinton’s statement that Tulsi

was an asset (or agent) of Russia. By referencing these nesting dolls, Clinton intended to convey

that Tulsi was actively working in the service of and for the pleasure of Russia .




                                                 5
           Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 6 of 15




          23.   Clinton’s Defamatory Statements immediately harmed Tulsi. Despite reprobation

of Clinton by several 2020 presidential candidates—including Senator Bernie Sanders, Marianne

Williamson, and Andrew Yang—for her baseless conspiracy-mongering, Clinton’s Defamatory

Statements spread like wildfire across the Internet, and took on a life of their own. Millions of

Americans heard (or read about) a well-known authority figure, Clinton, stating as fact that Tulsi

was a “Russian asset” and “the favorite of the Russians.” Scientifically conducted opinion

surveys have shown that Clinton’s false, malicious statements about Tulsi were accepted as true

by millions of Americans, including large numbers of voters in battleground Presidential primary

states.

          24.   In short, Clinton got exactly what she wanted by lying about Tulsi—she harmed

her political and personal rival’s reputation and ongoing Presidential campaign, and started a

damaging whisper campaign based on baseless, but vicious, untruths.

          B.    Clinton Refuses to Retract the Defamatory Statements
          25.   Despite calls from Tulsi and other public figures to correct the record, Clinton did

not retract the Defamatory Statements. Nor did she apologize for the Defamatory Statements.

          26.   Before bringing this lawsuit, Tulsi wrote to Clinton and advised her of the

complete and total falsity of the Defamatory Statements. At the time of sending this letter, it was

clear that the public and the media understood the Defamatory Statements to mean that Tulsi was

aligned with Russia—not the United States—and would intentionally act to further Russia’s

interests in this presidential election. The letter explained that the public universally understood

the Defamatory Statements as meaning that Tulsi Gabbard—a sitting Congresswoman, U.S.

Army Major, and candidate for President of the United States—is a Russian asset. Tulsi asked

Clinton to retract the Defamatory Statements.

          27.   Clinton refused to retract the Defamatory Statements and instead stood by them.

She continues to stand by them. She refuses to apologize. She has not even offered any

clarification that she meant only that Russia supports Tulsi, not that Tulsi is aligned with Russia

over the United States.



                                                  6
         Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 7 of 15




        28.      When Clinton refused to retract the Defamatory Statements, Clinton knew that the

statements’ audience had understood the Defamatory Statements to mean that Tulsi was aligned

with Russia—not the United States—and would intentionally act to further Russia’s interest.

        29.      Tulsi continues to be greatly injured by the Defamatory Statements and Clinton’s

refusal to retract them.

        C.       The Defamatory Statements are False and Defamatory Per Se
        30.      The Defamatory Statements are false and defamatory per se.

        31.      The Defamatory Statements expressly stated, and specifically conveyed, that

Tulsi—a United States Congresswoman, Presidential Candidate, and Major in the United States

Army National Guard—is a “Russian asset”. The ordinary and average person who heard and

read the Defamatory Statements understood them to be making serious charges against Tulsi:

that Tulsi is a tool of, and perhaps an agent of, the United States’s geopolitical rival Russia.

        32.      The Defamatory Statements indisputably were made about and concerned Tulsi.

This much is clear from the words of Clinton’s own official spokesman on October 18, 2019, as

well as from innumerable media reports interpreting the Defamatory Statements as concerning

Tulsi. Americans throughout the country interpreted Clinton’s Defamatory Statements exactly as

they were intended to be interpreted: as referring to Tulsi, and stating as fact that Tulsi was a

Russian asset.

        33.      The Defamatory Statements implicitly conveyed additional information. The

ordinary and average person who heard and read the Defamatory Statements understood them to

mean that Tulsi was in general sympathy with Russia’s aims, objects, and methods. They also

understood them to mean that Tulsi was aligned with Russia—not the United States—and would

intentionally act to further Russia’s interests in this presidential election.

        34.      The ordinary and average person who heard and read the Defamatory Statements

also understood them to be statements of fact. The statements used specific language with a

precise meaning that is capable of being objectively characterized as true or false, and the

statements were conveyed in a tenor of complete sincerity as conveying facts and not opinions.



                                                   7
         Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 8 of 15




The ordinary and average person who heard and read the Defamatory Statements understood

them to impute Tulsi with a lack of fitness for her office and profession, both in her political

office and candidacy, and in her position as an officer in the Army National Guard. They

understood the Defamatory Statements to mean that Tulsi was assisting the Russians—their

“asset”—potentially even as a Russian agent and traitor to this country (which is a widely

understood meaning of “Russian asset”).

       35.     The ordinary and average person who heard and read the Defamatory Statements

additionally understood them to be statements of fact because Clinton portrays herself to the

public as the flagbearer for ensuring that truth prevails in speech related to politics. As the

Democratic Party’s presidential nominee in 2016; a former Secretary of State; a former United

States Senator; and the former First Lady of the United States, Clinton is widely perceived by the

public as someone who would have access to information and intelligence not available to

ordinary Americans, and who would therefore know if Tulsi or anyone else were a Russian asset.

Not only that, but Clinton has campaigned for stopping false and misleading statements by

election campaigns. She portrays herself as a neutral, third-party observer. These were not

statements by someone who is well-known to speak in hyperbole.

       36.     The Defamatory Statements are materially false because they would have a

different effect on the mind of the listener or reader from that which the truth would have

produced.

       37.     Tulsi is not a Russian asset. No one—Russia or anyone else—controls her or her

presidential campaign. Instead, Tulsi is a loyal American servant, declaring her allegiance to the

United States of America both as a soldier and as a member of Congress. She has been serving

for over sixteen years in the United States Army National Guard and has voluntarily deployed

twice to war zones in the Middle East.

       38.     The Defamatory Statements are defamatory because they tend to lead the average

person in the community to form an evil or bad opinion of Tulsi, as well as because they tend to

discredit Tulsi in the conduct of her occupation, profession, and office.



                                                  8
           Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 9 of 15




          39.   The Defamatory Statement’s accusation is devastating to a United States

politician’s reputation. During the 2016 presidential election, state-sponsored content farms

sought to interfere with the U.S. presidential elections. This issue of foreign interference in

United States elections is an important concern that is treated seriously, as Americans as a whole

do not want any other country interfering in their elections. The ordinary and average person

who heard and read the Defamatory Statements understood them to be stating that Tulsi’s

candidacy is part and parcel of Russian efforts to interfere with the 2020 presidential election.

          40.   Americans do not want to support Russian interference in the 2020 presidential

election, and because Clinton maliciously lied, many Americans now associate Tulsi with such

foreign interference. In short, Clinton has to date gotten exactly what she wanted by spreading

malicious lies about Tulsi through the Defamatory Statements: she has greatly harmed Tulsi’s

Presidential Campaign.

          D.    Clinton Made the Defamatory Statements With Actual Malice
          41.   Clinton knew that the Defamatory Statements were false, and she published them

knowing they were false. Clinton also intended the Defamatory Statements to be defamatory and

endorsed their defamatory nature. At the very least, Clinton acted in reckless disregard of the

truth or falsity of the Defamatory Statements when she published them.

          42.   As a former United States Senator and Secretary of State, and not just an ordinary

American, Clinton had reason to know that the Defamatory Statements were false. She had no

facts backing up her Defamatory Statements, including her claim that Tulsi was “a Russian

asset.”

          43.    As a former Secretary of State, if we are to presume that Hillary Clinton would

be concerned about our national security, and if a sitting Congresswoman was an agent or asset

of a foreign country, then if she had any basis for the Defamatory Statements, she would have

used her connections as a former Secretary of State and former US Senator to report Tulsi to law

enforcement/intelligence agencies. But she didn’t. No United States law enforcement or

intelligence agencies have claimed, much less presented any evidence, that Congresswoman



                                                  9
        Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 10 of 15




Gabbard is a Russian asset. As a member of the House Armed Services Committee, Foreign

Affairs Committee, and Homeland Security Committee; and as a Major in the United States

Army National Guard, with access to highly sensitive and classified information, Tulsi has never

had her security clearances challenged or revoked. Clinton—a former United States Senator and

Secretary of State—certainly knows (and knew at the time she made the Defamatory Statements)

that if Tulsi was truthfully a “Russian asset,” she would not have been in these positions of great

responsibility, with access to the most sensitive national security information, and working

closely with officials at the highest levels in the United States military, including the commander

of the United States Pacific Command.

       44.     Rather than facts or reliable evidence, Clinton’s basis for the Defamatory

Statements was one or both of: (a) her own imagination; or (b) extremely dubious conspiracy

theories that any reasonable person (and especially Clinton, a former United States Senator and

Secretary of State) would know to be fanciful, wholly unverified, and inherently and objectively

unreliable. In view of Clinton’s personal and professional history, there is no other reasonable

inference but that Clinton at minimum made a deliberate decision not to acquire knowledge of

facts that might confirm the probable falsity of the Defamatory Statements and purposefully

avoided the truth—but the more likely inference is that Clinton intentionally lied to harm her

perceived personal and professional rival, Tulsi.

       45.     Actual malice is further demonstrated by the Defamatory Statements’ inherent

improbability. Tulsi is a four-term sitting United States Congresswoman. She is a Major in the

United States Army National Guard. She is a loyal American who has taken an oath declaring

her allegiance to the United States of America both as a soldier and as a member of Congress.

Tulsi has been serving for over sixteen years in the Army National Guard, having voluntarily

deployed twice to war zones in the Middle East. She was the Vice Chair of the Democratic

National Committee. And she is a candidate for the President of the United States. Given this,

Clinton would have known there was no basis for her Defamatory Statements, including her

claim that Tulsi is “a Russian asset.”



                                                10
        Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 11 of 15




       46.     Actual malice is also demonstrated by Clinton’s refusal to retract the Defamatory

Statements. Before filing this lawsuit, Tulsi sent Clinton a letter explaining why the Defamatory

Statements are false and defamatory and demanded their retraction. Clinton has refused and

continues to standby the statements. Clinton purposefully avoids and recklessly disregards

information demonstrating the falsity of the Defamatory Statements.

       47.     Actual malice is further demonstrated by Clinton’s ill will against Tulsi. Tulsi

broke ranks from the DNC and backed Senator Bernie Sanders against Clinton in the 2016

presidential election. Clinton has not gotten over her loss in that election and still dwells on what

happened. Clinton blames many persons for her loss. One of them is Senator Sanders, whom

Clinton blames for being late to endorse her during her 2016 campaign. But Clinton reserves a

special hatred and animosity for Tulsi—who never endorsed Clinton, did not campaign for her,

and to top it off, gave the nomination speech for Senator Sanders at the 2016 Democratic

National Convention.

       48.     In February 2016, Tulsi was the Vice Chair of the DNC. She publicly backed

Senator Sanders (over Clinton) for President, and she was the highest profile Congressperson to

do so at the time. Clinton was extremely angry—to put it mildly—that Tulsi endorsed Senator

Sanders over her. Clinton’s agents emailed Tulsi to tell her that the Clinton team “no longer

trust[s] [Tulsi’s] judgment,” and Tulsi was told that the Clinton team would never forget this

slight. Among other things, Clinton’s agents relayed that the Clinton team will refuse to assist

Tulsi in any of her campaigns. These agents then forwarded this correspondence to Huma

Abedin (Clinton’s closest aide) and John Podesta (chairman of Clinton’s 2016 presidential

campaign) to gloat about the beatdown they felt they delivered on Tulsi, writing “Hammer

dropped!” It has been widely reported by news sources that Clinton is known to keep long-time

grudges, even going as far as maintaining “for-me and against-me databases” and scoring

degrees of treachery for those that have crossed her.

       49.     This ill will is further demonstrated by vitriolic comments by Clinton (through her

spokesman Merrill) about Tulsi. In one public comment on October 10, 2019, Clinton’s



                                                 11
        Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 12 of 15




spokesman stated that he was seriously considering watching the presidential debate if Tulsi

promised that she would not be there.

       50.     In short, Clinton has a unique, personal connection to Tulsi that animates her

hostility towards Tulsi and her presidential campaign.

       E.    The Defamatory Statements Were Republished by Many Media Outlets and
       Disseminated Widely
       51.     The press extensively covered the Defamatory Statements, publishing more than

200 articles about the Defamatory Statements—putting aside the significant airtime devoted to

the subject. News companies reporting on the Defamatory Statements included ABC, the

Associated Press, CBS News, CNN, FOX News, NBC, the New York Times, and the

Washington Post, among others.

       52.     This reporting interpreted the Defamatory Statements just as the ordinary and

average audience member did—that Clinton was asserting that Tulsi was a “Russian asset,” that

Tulsi was aligned with Russia (not the United States) and would intentionally act to further

Russia’s interests in this presidential election, and that her presidential candidacy was part and

parcel of Russian interference in the 2020 United States Presidential election. Some articles

affirmatively called out Clinton for peddling a reckless conspiracy theory that had no factual

basis—but as noted earlier, Clinton’s own spokesman rejected this criticism and declared

Clinton’s “Russian asset” assertions as “fact[].”

       F.      The Defamatory Statements Injured Tulsi’s Reputation
       53.     The Defamatory Statements have injured Tulsi’s reputation. As a direct and

proximate result of Clinton’s intentional and malicious misconduct, Tulsi has suffered anguish

and damage to her reputation, with direct and substantial injury to her positions as United States

Congresswoman; Presidential candidate; and officer in the Army National Guard. These

substantial injuries are continuing in nature and will continued to be suffered in the future, unless

and until they are remediated by this Court.




                                                 12
         Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 13 of 15




        54.     Millions of Americans heard (or read about) Clinton’s Defamatory Statements.

Scientifically conducted opinion surveys have shown that Clinton’s false, malicious statements

about Tulsi, including that Tulsi is a “Russian asset” and “the favorite of the Russians,” were

accepted as true by millions of Americans, including large numbers of voters in battleground

Presidential primary states.

        55.     At no point did Clinton attempt to dispel the notion that Tulsi was working with

the Russians—even though she knew that was how her statements were understood by many

people and even though she had many opportunities to do so. This is because that was the

meaning Clinton intended to convey.

        56.     The Defamatory Statements have caused Tulsi to lose potential donors and

potential voters who heard the Defamatory Statements. Tulsi has suffered significant actual

damages, personally and professionally, that are estimated to exceed $50 million—and continue

to this day.

                                 FIRST CAUSE OF ACTION
                                        Defamation
        57.     Tulsi realleges and incorporates by reference each of the preceding paragraphs as

if fully set forth herein.

        58.     The Defamatory Statements were defamatory per se. They had a tendency to expose

Tulsi to public hatred, contempt, ridicule, or disgrace. The defamatory meaning is clear without

reference to extrinsic facts. The defamatory import is apparent on the face of the Defamatory

Statements. The Defamatory Statements falsely impute Tulsi with a lack of fitness for her office

and profession. The Defamatory Statements would tend to harm, and indeed have harmed, Tulsi

in her office and profession (both politically and military), and they have assailed her integrity.

The Defamatory statements tend to expose, and indeed have exposed, Tulsi to contempt, ridicule,

aversion or disgrace. The Defamatory Statements falsely impute criminal conduct to Tulsi.




                                                13
        Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 14 of 15




       59.     The Defamatory Statements concerned Tulsi. The Defamatory Statements were

reasonably understood to be about Tulsi. The reading and listening public would have

understood, and did understand, that the Defamatory Statements were of and concerning Tulsi.

       60.     Clinton published the Defamatory Statements. She communicated the Defamatory

Statements to someone other than Tulsi, and Clinton intended that the Defamatory Statements be

distributed widely to the American public.

       61.     The Defamatory Statements were false and substantially untrue. The Defamatory

Statements were materially false.

       62.     When Clinton made the Defamatory Statements, she knew that they were false or

acted in reckless disregard of the truth or falsity of the statements.

       63.     Clinton had no applicable privilege or legal authorization to publish the

Defamatory Statements.

       64.     The Defamatory Statements were a substantial factor in causing Tulsi to suffer

economic loss, in an amount to be proven at trial. At present, actual damages are estimated at

$50 million—and counting.

       65.     In addition to actual damages, Tulsi is entitled to appropriate special and punitive

damages of in view of Clinton’s malicious and unrepentant conduct. The amount of these

damages will be proven at trial, but in no event should they be less than the amount of Tulsi’s

actual damages.

                                    PRAYER FOR RELIEF
       Tulsi demands judgment against Clinton as follows:

       i.      An award of compensatory, special and punitive damages in appropriate amounts
               to be established at trial, provided that no damages awarded pursuant to this
               demand will inure to the private benefit of Tulsi, nor will be contributed to Tulsi
               Now or any of her controlled committees registered with the Federal Election
               Commission, and that any damages will be distributed according to House
               Revised Legal Expense Fund Regulation 6.2;

       ii.     Injunctive relief prohibiting the publication or republication of the Defamatory
               Statements;

       iii.    An award of Tulsi’s costs associated with this action; and



                                                  14
       Case 1:20-cv-00558-VEC Document 23 Filed 03/31/20 Page 15 of 15



      iv.    Such other and further relief as the Court may deem just and proper.

                                       JURY DEMAND
      Tulsi demands a trial by jury on all issues so triable.


Date: March 31, 2020             Respectfully Submitted,


                                 Janice Roven (Bar No. 2045284)
                                 jroven@rovenlawgroup.com
                                 ROVEN LAW GROUP, P.C.
                                 355 Lexington Ave., Suite 401
                                 New York, NY 10017
                                 Tel: (212) 262-3280

                                 Dan Terzian (admitted pro hac vice)
                                 dterzian@piercebainbridge.com
                                 PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                 355 S. Grand Ave., 44th Floor
                                 Los Angeles, CA 90071
                                 Tel: (213) 263-9333

                                 David Hecht (NY 4694961)
                                 dhect@piercebainbridge.com
                                 PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                 277 Park Ave. 45th Floor
                                 New York, NY 10172
                                 Tel: (212) 484-9866

                                 Counsel for Plaintiffs Tulsi Gabbard and Tulsi Now, Inc.




                                                15
